Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/2/2022 have been fully considered, but they are not persuasive. 
The applicant argues that seal #300 of Yang is “a continuous sheet that lacks any internal space for receiving a grease layer”. However, the office disagrees. The office notes that Figure 2-3 of Yang clearly shows the gasket #300 having an opening (or internal space) for receiving a grease layer. Figure 2 shows an arrow which goes through the seal, showing that element are placed within the gasket/seal #300 for a fluid tight seal. Furthermore, element #20 clearly shows grooves and channels which are formed to accept elements #30 and 50 within the seal #300 (See annotated figure 2). Therefore, seal #300 has an internal space which is surrounded by an exterior perimeter to create a fluid tight seal. Thus, the arguments presented are not persuasive.
Annotated Figure 2 of Yang:

    PNG
    media_image1.png
    666
    581
    media_image1.png
    Greyscale

Claim Objections
Claim 15 is objected to because of the following informalities:  Claim 14 is dependent upon canceled claim 14. The office interprets that claim 14 is dependent upon claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-6, 8-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mok (U.S 2005/0280128 A1) in view of Yang (U.S 2007/0158051 A1) and LaGrotta (U.S 6.374.912 B1).
In regards to Claim 1, Mok discloses a computing system comprising (Fig.1): a heat sink (Fig.1, #110) including a base (Fig.1); a multi-dimensional thermal dissipation device (Fig.1, #102) disposed adjacent to the base (Fig.1), the multi-dimensional thermal dissipate device having a first surface disposed adjacent to the base (Fig.1); a heat-generating electronic component (Fig.1, #108), the heat-generating electronic component being thermally coupled in direct contact with a second surface of the multi-dimensional thermal dissipation device (Fig.1, #108 is directly in contact with the second surface of #102), the second surface being opposite the first surface (Fig.1); a thermally-conductive grease layer (paragraph [0008], discloses using a thermal grease layer between the heatsink and thermal device) disposed between and in direct contact with the first surface of the multi-dimensional thermal dissipation device and the base (Fig.1 and paragraph [0008]).
Mok fails to disclose: A gasket for containing the thermally-conductive grease layer between the multi- dimensional thermal dissipation device and the base and a sealed computer chassis with enclosure components secured together to form a dustproof and waterproof interface for outdoor use, the sealed computer chassis defining an interior space and an exterior surface; the heat sink being supported by the exterior surface of the sealed computer chassis, the plurality of fins extending in an exterior space surrounding the sealed computer chassis to dissipate heat from the interior space.
However, Yang discloses: A gasket (Fig.2-3, #300, which is a gasket which is placed within a groove surrounding the heat generating component #18) for containing the thermally-conductive grease layer between the multi- dimensional thermal dissipation device (Fig.2-3, #50 in conjunction with #30/20) and the base (Fig.3, #200 includes a base), the gasket forming an exterior perimeter around the thermally-conductive grease layer, the thermally-conductive grease layer being contained both (a) within an internal space of the gasket defined by the exterior perimeter (Fig.3, any fluid/grease contained within the gasket), and (b) between and in direct contact with the base of the heat sink and the first surface of the multi-dimensional thermal dissipation device (Fig.3 which  discloses the gasket in direct contact with the base of heatsink #200, as such the office notes that with the combination of Mok in view of Yang, the heat sink in contact via thermal grease with a thermal dissipation device (as taught by Mok) would be modified to include a gasket between the heatsink and thermal dissipation device (as taught by Yang) to ensure no fluid and/or grease can escape due to the fluid-tight seal and direct contact with the base and first surface of multi-dimensional thermal dissipation device).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat sink in contact via thermal grease with a thermal dissipation device (as taught by Mok) to include a gasket between the heatsink and thermal dissipation device (as taught by Yang) to ensure no fluid can escape. By placing a seal between the heatsink and thermal dissipation device, would prevent any liquid/fluid from leaking on to the computing system (Yang, Paragraph [0018]). 
Furthermore, Mok in view of Yang fail to disclose: A sealed computer chassis with enclosure components secured together to form a dustproof and waterproof interface for outdoor use, the sealed computer chassis defining an interior space and an exterior surface; the heat sink being supported by the exterior surface of the sealed computer chassis, the plurality of fins extending in an exterior space surrounding the sealed computer chassis to dissipate heat from the interior space.
However, LaGrotta discloses: A sealed computer chassis (Fig.3) with enclosure components (Fig.3, #12/1) secured together to form a dustproof and waterproof interface for outdoor use (Column 1, lines 5-20, which disclose creating a chassis for outdoor use), the sealed computer chassis defining an interior space (Fig.3) and an exterior surface (Fig.3); the heat sink (Fig.3, #8/10) being supported by the exterior surface of the sealed computer chassis (Fig.3 and 8), the plurality of fins (Fig.3, #10) extending in an exterior space surrounding the sealed computer chassis to dissipate heat from the interior space (Fig.3, which discloses the heatsink is used to dissipate heat generated from within the interior space via electrical components, as such the office notes that with the combination of Mok in view of Yang and LaGrotta, the computing system comprising a heatsink having a base directly contacting a first surface of a multi-dimensional dissipation device via grease, wherein said device having a second surface contacting a heat generating component surrounded by a gasket to seal any fluid/grease (as taught my Mok in view of Yang) would be modified and placed within a sealed computer chassis (as taught by LaGrotta) to protect the electronic components from outdoor contaminants and/or unauthorized tampering). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the computing system comprising a heatsink having a base directly contacting a first surface of a multi-dimensional dissipation device via grease, wherein said device having a second surface contacting a heat generating component surrounded by a gasket to seal any fluid/grease (as taught my Mok in view of Yang) to be placed within a sealed computer chassis (as taught by LaGrotta) to protect the electronic components from outdoor contaminants. By placing the computer system within a sealed computer chassis, would allow said system to operating in an outdoor environment without risking damage caused by water and/or debris (Column 1, lines 10-20). 
Additionally, Claim 1 has been indicated to include a functional  limitation (“for containing the thermally conductive grease layer”) as "intended use", such that the manner of operating the device does not differentiate apparatus claim from the prior art, see MPEP 2114 II Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); therefore, the structure disclosed by Mok in view of Yang and LaGrotta fulfill the limitation set forth.
In regards to Claim 2, Mok in view of Yang and LaGrotta discloses the computing system of claim 1, wherein the multi-dimensional thermal dissipation device includes a vapor chamber (Mok, Fig.1, #102 is a vapor chamber, as it includes vapor which evaporates within the wick structure and condenses back into a liquid for continual cooling, see paragraph [0041]).
In regards to Claim 4, Mok in view of Yang and LaGrotta discloses the computing system of claim 1, wherein the multi-dimensional thermal dissipation device is mechanically secured to the base with one or more screws (Yang, Fig.2-3, #500 go into the base of heatsink #200 and thermal dissipation device #50/30/20, as such the office notes that with the combination of Mok in view of Yang, the thermal dissipation device coupled to the heatsink (as taught by Mok) would be modified to be coupled mechanically with one or more screws (as taught by Yang). 
In regards to Claim 5, Mok in view of Yang and LaGrotta discloses the computing system of claim 1, wherein the gasket is embedded in a channel within the base (Yang, Fig.2, #300 embedded within the groove #14, as such the office notes that the base of the heatsink (as taught by Mok) would be modified to include a groove (as taught by Yang) to embedded the gasket within the base). 
In regards to Claim 6, Mok in view of Yang and LaGrotta discloses the computing system of claim 1, wherein the gasket extends along a perimeter of the vapor chamber (Yang, Fig.2-3, #300 gasket extends along a perimeter of the vapor chamber #20/30/50). 
In regards to Claim 8, Mok in view of Yang and LaGrotta discloses the computing system of claim 1, wherein the gasket is compressed to form a seal between the multi-dimensional thermal dissipation device and the base (Mok in view of Yang, Yang, Fig.4, #300 is compressed via the heatsink #200 to create a fluid tight seal). 
In regards to Claim 9, Mok in view of Yang and LaGrotta discloses the computing system of claim 1, wherein plurality of heat transfer fins protrudes orthogonally to a planar surface of the multi-dimensional thermal dissipation device (Mok, Fig.1, #110 contains fins which protrude orthogonally to a planar surface of #102). 
In regards to Claim 10, Mok in view of Yang and LaGrotta discloses the computing system of claim 9, wherein each of the plurality of heat transfer fins is secured by a corresponding interference fit with the base of the heat sink (Mok, Fig.1, #110 which discloses the fins secured with the base of the heat sink, similar as shown in the instant application drawing figure 2). 
In regards to Claim 11, Mok in view of Yang and LaGrotta discloses the computing system of claim 9, wherein the plurality of heat transfer fins is oriented such that heat transferred to the heat sink rises out of air gaps between adjacently-spaced heat transfer fins (Mok, Fig.2-3, #110 heat transferred from the heatsink also rises out of the air gaps between the fins). 
In regards to Claim 12, Mok in view of Yang and LaGrotta discloses the computing system of claim 9.
Mok in view of Yang and LaGrotta fail to disclose: wherein a height of the plurality of heat transfer fins is greater than about five times a width of a gap between adjacently-spaced heat transfer fins.
However, MPEP 2144.04 (IV) A notes that a mere change in size/proportion from the prior art teachings is considered obvious as being well within the purview of one of ordinary skill in the art, thus a height of the plurality of heat transfer fins is greater than about five times a width of a gap between adjacently-spaced heat transfer fins, is simply a mere change in the height of the plurality of heat transfer fins to be 5 times that width of a gap between the adjacently spaced heat transfer fins, which is obvious as being well within the purview of one of ordinary skill in the art, as such modification would yield predictable results i.e., provide a greater heat transfer surface area for better cooling (See MPEP 2144.04, citing, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)MPEP 2144.04 (IV) A Change in size/proportion).
In regards to Claim 17, Mok discloses a server system comprising: a heat sink comprising a base (Fig.1, #110 comprising a base) and a plurality of heat transfer fins protruding from an exterior surface of the base (Fig.1, #110 has a plurality of fins protruding from an exterior of the base); a vapor chamber (Fig.1, #102) disposed adjacent to an interior surface of the base (Fig.1, adjacent to base of #110); the vapor chamber having a first surface disposed adjacent to the base (Fig.1, #102 has a first surface disposed to base of #110); a heat source (Fig.1, #108) disposed immediately adjacent to the vapor chamber (Fig.1); the heat source being thermally coupled in direct contact with a second surface of the vapor chamber, the second surface being opposite the first surface (Fig.1, #108 is direct contact with the second surface opposite the first surface); a thermally-conductive grease layer (Fig.1 and paragraph [0008], discloses using a thermal grease layer between the heatsink and thermal device) disposed between and in direct contact with the first surface of the vapor chamber and the base (Fig.1 and paragraph [0008].
Mok fails to disclose: A gasket for containing the thermally-conductive grease layer between the multi- dimensional thermal dissipation device and the base.
However, Yang discloses: A gasket (Fig.2-3, #300) for containing the thermally-conductive grease layer between the multi- dimensional thermal dissipation device (Fig.2-3, #50 in conjunction with #30/20) and the base (Fig.3, #200 includes a base, as such the office notes that with the combination of Mok in view of Yang, the heat sink in contact via thermal grease with a thermal dissipation device (as taught by Mok) would be modified to include a gasket between the heatsink and thermal dissipation device (as taught by Yang) to ensure no fluid can escape).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat sink in contact via thermal grease with a thermal dissipation device (as taught by Mok) to include a gasket between the heatsink and thermal dissipation device (as taught by Yang) to ensure no fluid can escape. By placing a seal between the heatsink and thermal dissipation device, would prevent any liquid/fluid from leaking on to the computing system (Yang, Paragraph [0018]). 
Mok fails to disclose: A gasket for containing the thermally-conductive grease layer between the multi- dimensional thermal dissipation device and the base and a sealed computer chassis with enclosure components secured together to form a dustproof and waterproof interface for outdoor use, the sealed computer chassis defining an interior space and an exterior surface; the heat sink being supported by the exterior surface of the sealed computer chassis, the plurality of fins extending in an exterior space surrounding the sealed computer chassis to dissipate heat from the interior space.
However, Yang discloses: A gasket (Fig.2-3, #300, which is a gasket which is placed within a groove surrounding the heat generating component #18) for containing the thermally-conductive grease layer between the multi- dimensional thermal dissipation device (Fig.2-3, #50 in conjunction with #30/20) and the base (Fig.3, #200 includes a base), the gasket forming an exterior perimeter around the thermally-conductive grease layer, the thermally-conductive grease layer being contained both (a) within an internal space of the gasket defined by the exterior perimeter (Fig.3, any fluid/grease contained within the gasket), and (b) between and in direct contact with the base of the heat sink and the first surface of the multi-dimensional thermal dissipation device (Fig.3 which  discloses the gasket in direct contact with the base of heatsink #200, as such the office notes that with the combination of Mok in view of Yang, the heat sink in contact via thermal grease with a thermal dissipation device (as taught by Mok) would be modified to include a gasket between the heatsink and thermal dissipation device (as taught by Yang) to ensure no fluid and/or grease can escape due to the fluid-tight seal and direct contact with the base and first surface of multi-dimensional thermal dissipation device).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the heat sink in contact via thermal grease with a thermal dissipation device (as taught by Mok) to include a gasket between the heatsink and thermal dissipation device (as taught by Yang) to ensure no fluid can escape. By placing a seal between the heatsink and thermal dissipation device, would prevent any liquid/fluid from leaking on to the computing system (Yang, Paragraph [0018]). 
Furthermore, Mok in view of Yang fail to disclose: A sealed computer chassis with enclosure components secured together to form a dustproof and waterproof interface for outdoor use, the sealed computer chassis defining an interior space and an exterior surface; the heat sink being supported by the exterior surface of the sealed computer chassis, the plurality of fins extending in an exterior space surrounding the sealed computer chassis to dissipate heat from the interior space.
However, LaGrotta discloses: A sealed computer chassis (Fig.3) with enclosure components (Fig.3, #12/1) secured together to form a dustproof and waterproof interface for outdoor use (Column 1, lines 5-20, which disclose creating a chassis for outdoor use), the sealed computer chassis defining an interior space (Fig.3) and an exterior surface (Fig.3); the heat sink (Fig.3, #8/10) being supported by the exterior surface of the sealed computer chassis (Fig.3 and 8), the plurality of fins (Fig.3, #10) extending in an exterior space surrounding the sealed computer chassis to dissipate heat from the interior space (Fig.3, which discloses the heatsink is used to dissipate heat generated from within the interior space via electrical components, as such the office notes that with the combination of Mok in view of Yang and LaGrotta, the computing system comprising a heatsink having a base directly contacting a first surface of a multi-dimensional dissipation device via grease, wherein said device having a second surface contacting a heat generating component surrounded by a gasket to seal any fluid/grease (as taught my Mok in view of Yang) would be modified and placed within a sealed computer chassis (as taught by LaGrotta) to protect the electronic components from outdoor contaminants and/or unauthorized tampering). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the computing system comprising a heatsink having a base directly contacting a first surface of a multi-dimensional dissipation device via grease, wherein said device having a second surface contacting a heat generating component surrounded by a gasket to seal any fluid/grease (as taught my Mok in view of Yang) to be placed within a sealed computer chassis (as taught by LaGrotta) to protect the electronic components from outdoor contaminants. By placing the computer system within a sealed computer chassis, would allow said system to operating in an outdoor environment without risking damage caused by water and/or debris (Column 1, lines 10-20). 

Additionally, Claim 17 has been indicated to include a functional  limitation (for containing the thermally conductive grease layer) as "intended use", such that the manner of operating the device does not differentiate apparatus claim from the prior art, see MPEP 2114 II Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987); therefore, the structure disclosed by Mok in view of Yang fulfill the limitation set forth.
In regards to Claim 18, Mok in view of Yang and LaGrotta discloses the sealed server chassis of claim 17, wherein the plurality of heat transfer fins protrude orthogonally from the exterior surface of the base (Mok, Fig.1, #110 contains fins which are orthogonally to a planar surface of #102).



Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Mok (U.S 2005/0280128 A1) in view of Yang (U.S 2007/0158051 A1), LaGrotta (U.S 6,374,912), and further, in view of Damaraju (U.S 2014/0240918 A1). 
In regards to Claim 13, Mok in view of Yang and LaGrotta discloses the computing system of claim 9.
Mok in view of Yang and LaGrotta fail to disclose: Wherein one or more of the plurality of heat transfer fins include a channel filled with a refrigerant.
However, Damaraju discloses: Wherein one or more of the plurality of heat transfer fins (Fig.4a, #321) include a channel filled with a refrigerant (Fig.4a, #321, and paragraph [0021-022] each include a channel filled with a refrigerant, as such the office notes that with the combination of Mok in view of Yang, LaGrotta, and Damaraju, the plurality of transfer fins protruding from the base (as taught by Mok) would be modified to each include a channel filled with a refrigerant (as taught by Damaraju) to help dissipate heat generating by a component). 
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified plurality of transfer fins protruding from the base (as taught by Mok) would be modified to each include a channel filled with a refrigerant (as taught by Damaraju) to help dissipate heat generating by a component. By including refrigerant channel within each of the fins, would enable more liquid to be included within the vapor chamber, thereby increasing the cooling capacity of the heatsink (Damaraju, Paragraph [0025]). 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Mok (U.S 2005/0280128 A1), Yang (U.S 2007/0158051 A1), LaGrotta (U.S 6,374,912), and further, in view of Deck (U.S 2008/0089042 A1). 
In regards to Claim 15, Mok in view of Yang and LaGrotta disclose the computing system of claim 14, wherein, the heat-generating electronic component includes one or more microprocessors (Mok, Fig.1, #108 is a semiconductor device)
Mok in view of Yang and LaGrotta fail to disclose: One or more memory devices.
However, Deck discloses: One or more memory devices (Fig.2, substrate #20 includes processor #21 and memory chip #22, as such the office notes that with the combination of Mok in view of Yang, LaGrotta, and Deck, the substrate including chips within the housing (as taught by Atwood) would be replaced with a substrate including a processor and memory chip (as taught by Deck) to be cooled).
Therefore, it would of have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the substrate including chips within the housing (as taught by Atwood) would be replaced with a substrate including a processor and memory chip (as taught by Deck) to be cooled. By including a substrate with a processor and a memory chip would allow for the device to be used for arithmetic’s and calculation task for filtering and/or modulations.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDEEP S BUTTAR whose telephone number is (571)272-4768. The examiner can normally be reached 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANDEEP S BUTTAR/Primary Examiner, Art Unit 2835